

ORAMED PHARMACEUTICALS INC. 2008 STOCK INCENTIVE PLAN
 
NOTICE OF STOCK OPTION AWARD
 
You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Oramed Pharmaceuticals, Inc. 2008 Stock Incentive Plan, as amended from time
to time (the “Plan”), and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein or in
the Option Agreement, capitalized terms used herein shall have the respective
meaning ascribed to such terms in the Plan.
 
Grantee’s Name and Address:
_________________________   _________________________  
_________________________
Date of Award:
_________________________
Vesting Commencement Date:
_________________________
Exercise Price per Share:
$___________________________
Total Number of Shares Subject
to the Option (the “Shares”):
_________________________
Total Exercise Price:
$____________________________
Type of Option:
________    Incentive Stock Option
 
________    Non-Qualified Stock Option
Expiration Date:
_________________________

 
Vesting Schedule:
 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 

       
ORAMED PHARMACEUTICALS, INC.,
a Nevada corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 9 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
 
 

Dated: ______________________  Signed: ______________________________________

 
 
 

--------------------------------------------------------------------------------

 

ORAMED PHARMACEUTCIALS INC.
 
STOCK OPTION AWARD AGREEMENT
 
1. Grant of Option. Oramed Pharmaceuticals Inc., a Nevada corporation (the
"Company"), hereby grants to ________ (the "Grantee"), [an option (the "Option")
to purchase ___________ shares of the common stock, par value $.001 (the "Common
Stock"), of the Company (the "Shares")] [set forth the specific type of Award],
at an exercise price per share equal to $_______(the "Exercise Price") subject
to the terms and provisions of this Stock Option Award Agreement (the "Award
Agreement") and the Company's 2008 Stock Incentive Plan, as amended from time to
time (the "Plan"). The Company, during the term of the Option, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Option. Unless otherwise defined herein,
capitalized terms use herein shall have the respective meanings ascribed to such
terms in the Plan.
 

 
2.
Exercise of Option.

 
(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the following Vesting Schedule [this is based on the Vesting
Schedule set in the Plan for Israeli Grantees]:
 

 
(i)
Twenty five percent (25%) of the Options granted under each Award Agreement
shall vest on the end of the first year of Continuous Service following the
vesting commencement date determined by the Administrator and if not specified
the date of the grant of an Option (the "First Anniversary"); and

 

 
(ii)
The remaining 75% of the Options shall vest on a quarterly basis over a period
of three years commencing as of the First Anniversary in twelve (12) equal
portions subject to Continuous Service of the Grantee.

 
In no event shall the Company issue fractional Shares.
 
(b) Adjustments of Award Upon Change in Control. The Option shall be subject to
the provisions of Section 11 of the Plan relating to the vesting and
exercisability of the Option in the event of a Change in Control.
 
(c) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) which shall state the
election to exercise the Option, the whole number of Shares in respect of which
the Option is being exercised, and such other provisions as set forth in Exhibit
A. The exercise notice shall be delivered in person, by certified mail, or by
such other reasonable method (including electronic transmission) accompanied by
payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
reasonable arrangements for the satisfaction of applicable income tax and
employment tax withholding obligations, including, without limitation, such
other tax obligations of the Grantee incident to the receipt of Shares. Upon
exercise of the Option, the Company or the Grantee's employer may offset or
withhold (from any amount owed by the Company or the Grantee's employer to the
Grantee) or collect from the Grantee or other person an amount sufficient to
satisfy such tax withholding obligations.
 
3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any applicable law:
 
(a) cash;
 
(b) check;
 
(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares which have a Fair Market Value on the date of surrender
or attestation equal to the aggregate Exercise Price of the Shares as to which
the Option is being exercised;
 
(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction;
 
(e) issuance of a note to the extent not prohibited by applicable law;
 
(f) payment through a "net exercise" such that, without the payment of any
funds, the Grantee may exercise the Option and receive the net number of Shares
equal to (i) the number of Shares as to which the Option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the Administrator) less the Exercise
Price, and the denominator of which is such Fair Market Value per Share (the
number of net Shares to be received shall be rounded down to the nearest whole
number of Shares); or
 
(g) any combination of the foregoing methods of payment.
 
4. Restrictions on Exercise. The Option must be exercised no later than the [ ]
year anniversary of the date of grant [different requirement for controlling
owners, per section 6(g) of the Plan] (the "Expiration Date"). After the
Expiration Date, the Option shall be of no further force or effect and may not
be exercised. The Option may not be exercised if the issuance of the Shares
subject to the Option upon such exercise would constitute a violation of any
Applicable Laws. If the exercise of the Option is prevented by the provisions of
this Section 4, the Option shall remain exercisable until one (1) month after
the date the Grantee is notified by the Company that the Option is exercisable,
but in any event no later than the Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee; provided,
however, that the Grantee may designate a beneficiary of the Grantee's Incentive
Stock Option in the event of the Grantee's death on a beneficiary designation
form provided by the Administrator. No transfer permitted hereby shall be
effective to bind the Company unless the Administrator has been furnished with
written notice of such transfer and an authenticated copy of the will and/or
such other evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee of the terms and
conditions of such Award. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
6. Adjustment Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of Shares covered by this Option and
the Exercise Price shall be proportionately adjusted for (i) any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, or similar transaction affecting the Shares, (ii) any other increase
or decrease in the number of issued shares of Common Stock effected without
receipt of consideration by the Company, or (iii) any other transaction with
respect to Common Stock including a corporate merger, consolidation, acquisition
of property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction.
 
7. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee's purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
 
8. Entire Agreement: Governing Law. This Award Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee's interest except by means of a writing signed by the
Company and the Grantee. Nothing in this Award Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties. This Award Agreement is to be construed in accordance
with and governed by the internal laws of the State of Nevada without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Nevada to the
rights and duties of the parties. Should any provision of this Award Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.
 
9. Construction. The captions used in this Award Agreement are inserted for
convenience and shall not be deemed a part of the Option for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee's
assignees (the "parties") agree that any suit, action, or proceeding arising out
of or relating to this Award Agreement shall be brought in the United States
District Court for the District of Nevada (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Nevada state court in
the County of Carson City) and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 10 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
Accepted by:
 

       
PLATINUM ENERGY RESOURCES, INC.,
a Nevada corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
ORAMED PHARMACEUTICALS, INC.
 
EXERCISE NOTICE
 
Oramed Pharmaceuticals Inc.
2 Elza Street
Jerusalem, Israel 93706
 
Attention: Chief Executive Officer
 
1. Exercise of Option. Effective as of today, ______________, ___ the
undersigned (the "Grantee") hereby elects to exercise the Grantee's option to
purchase ___________ shares of the Common Stock (the "Shares") of Oramed
Pharmaceuticals Inc. (the "Company") under and pursuant to the Company's 2008
Stock Incentive Plan (the "Plan") and the Stock Option Award Agreement (the
"Award Agreement") dated _______________. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Exercise
Notice.
 
2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Award Agreement and agrees to abide by and be
bound by their terms and conditions.
 
3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
 
4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Award Agreement.
 
5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee's purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
 
6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assigns.
 
8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.
 
9. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Nevada without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Nevada to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
 
10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
11. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.
 
12. Entire Agreement. The Plan and the Award Agreement are incorporated herein
by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee's interest except by means of a writing signed by the
Company and the Grantee. Nothing in the Plan, Award Agreement and this Exercise
Notice (except as expressly provided therein) is intended to confer any rights
or remedies on any persons other than the parties.


Submitted by:
Accepted by:
   
GRANTEE:
ORAMED PHARMACEUTICALS INC.
   
 
(Signature)
By: __________________________________
Name:
Title:

 

   
Address:
Address:
    __________________________________
2 Elza Street
Jerusalem, Israel 93706



 
 

--------------------------------------------------------------------------------

 